NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1432
                            (Opposition No. 91/157,073)

            THE FOUNDATION FOR A CHRISTIAN CIVILIZATION, INC.,

                                                   Appellant,

                                         v.

                 MARY QUEEN OF THE THIRD MILLENIUM, INC.,

                                                   Appellee.


      Jordan S. Weinstein, Oblon, Spivak, McClelland, Maier, & Neustadt, L.L.P., of
Alexandria, Virginia, argued for appellant. With him on the brief was David J. Kera.

       Michael C. Cesarano, Feldman Gale, P.A., of Miami, Florida, argued for
appellee.


Appealed from: United States Patent and Trademark Office
               Trademark Trial and Appeal Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-1432
                            (Opposition No. 91/157,073)


            THE FOUNDATION FOR A CHRISTIAN CIVILIZATION, INC.,

                                                     Appellant,

                                         v.

                 MARY QUEEN OF THE THIRD MILLENIUM, INC.,

                                                     Appellee.




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office
                         Trademark Trial and Appeal Board.

in CASE NO(S).           91/157,073

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, BRYSON and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED January 7, 2010                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk